Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 31, 2019.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-19-00947-CV



IN RE DERICK L. WEATHERSPOON AND WASTE CONNECTIONS OF
                    TEXAS, LLC, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              157th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-06220

                         MEMORANDUM OPINION

      On November 26, 2019, relators Derick L. Weatherspoon and Waste
Connections of Texas, LLC filed a petition for writ of mandamus in this court. See
Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relators
ask this court to compel the Honorable Tanya Garrison, presiding judge of the 157th
District Court of Harris County, to set aside her September 19, 2019 order striking a
counter-affidavit served by relators. See Tex. Civ. Prac. & Rem. Code Ann.
§ 18.001.

      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.


                                 PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.




                                        2